Citation Nr: 1517703	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right lower extremity disability, to include as secondary to service-connected intervertebral disc syndrome (IVDS).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1979.  


This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Winston-Salem, North Carolina.  

The Veteran has established service connection for multiple disabilities, to include IVDS.  Service connection was also recently granted for a left lower extremity disability of moderate incomplete paralysis of the sciatic nerve, secondary to IVDS.  However, as service connection for a right lower extremity disability, claimed as secondary to IVDS was denied, that clam remains on appeal.  

The Veteran was scheduled for a Board hearing at the RO in March 2015.  However, his attorney representative reported later that same month that he longer wanted to appear for a Board hearing, and the request for a hearing was withdrawn.  There has been no request to reschedule the hearing. 38 C.F.R. §§ 20.700, 20.704(e) (2014).  


FINDING OF FACT

At no time during the appeal period has any disability, neurological or otherwise, of the right lower extremity, associated with the service-connected IVDS, been diagnosed; no organic disease of the nervous system resulting in right lower extremity disability manifested within one year of separation from service; and no right lower extremity disability is shown to be due to or aggravated by service.  


CONCLUSION OF LAW

A disability of the right lower extremity was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, or the result of, service-connected IVDS.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in developing the information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has a duty to notify a claimant of the information and evidence needed to substantiate a claim.  Letters to the Veteran from the RO dated in June 2009, June 2010, and June 2013, specifically notified him of the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  VA satisfied the notification requirements by those letters by:  (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The notice requirements apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of this information in each of the letters mentioned above.  

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service medical records, VA treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was provided a VA medical examination in August 2014 which included opinions that addressed the etiology of any lower extremity disabilities found.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases, such as arthritis or organic disease of the nervous system, may be presumed to have been incurred during service if the disability becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  That rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after separation is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Pond v West, 12 Vet. App. 341 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2014).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  

The Veteran contends that he has disability of the right lower extremity that is secondary to service-connected IVDS.  Service connection has been established for a neurologic disability of the left lower extremity.  

Review of the service medical records is negative for report of, treatment for, or diagnosis of any right lower extremity disorder.  Moreover, while the post service private and VA records include complaints, at times, of bilateral pain, tingling, and pain radiating into both lower extremities, all neurological examination tests have been negative in the right lower extremity.  Moreover, upon VA examination in April 2010, the examiner noted that the Veteran had no tingling in the right leg.  Nor did he have sensory or motor symptoms involving the right lower extremity.  On examination, he had 5/5 in the right lower extremity, and sensory examination was intact distally to a two point discrimination.  There were no reflex, motor, or sensory changes suggestive of a neuropathy of radiculopathy affecting the right lower extremity.

An August 2014 VA examination report shows that the claims file was reviewed by the examiner.  The final conclusion was that the Veteran had mild left lower extremity peripheral nerve pain, paresthesias and/or dysesthesias, and numbness.  However, there was no right lower extremity pain, paresthesia, or numbness.  Moreover, right lower extremity sensory examination was normal.  

As a result of the clinical record, service connection was established for a neurological disorder of the left lower extremity.  However, the RO denied service connection for a right lower extremity as no right lower extremity disability was shown.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  

To be present as a current disability, there must be evidence of the condition at some time during or contemporary to the appeal period.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The medical evidence does not shows that the Veteran currently has any disability, neurological or otherwise, of the lower right extremity.  Furthermore, the evidence does not show that any organic disability of the right lower extremity manifested within one year following separation from service or that there is any current right lower extremity disability that is related to service or to any service-connected disability.

To the extent that the medical evidence addresses whether the Veteran has a right lower extremity disorder, the Board finds that the preponderance of the evidence is against a finding that there is any current right lower extremity disability.  The Veteran is competent to report current symptoms that come to him through his senses, but his reports must be weighed against the medical evidence of record.  Grover v. West, 12 Vet. App. 109 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a right lower extremity disorder, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of the claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to make a diagnosis or address etiology.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether the Veteran currently has a right lower extremity disability, that is a medical finding that falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his statements, without some form of objective medical corroboration, are not probative.  He has reported his symptoms and a medical professional, upon objective examination, found that no right lower extremity disability was present.  The Board finds the medical opinions to be the most persuasive evidence of record.

The Board finds that the weight of the evidence is against a finding that the Veteran currently has a right lower extremity disability, or that there is a right lower extremity disability that is due to service or is an organic disease of the nervous system that manifested within one year following separation from service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right lower extremity disability on a direct, presumptive, or secondary basis must be denied.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right lower extremity disability, to include as secondary to service-connected IVDS, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


